COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Aderonke Aderemi v. Massandra KV Vineyards Owner LLC,
                            as Successor in Interest to PAC
Appellate case number:      01-22-00520-CV
Trial court case number:    1176890
Trial court:                County Civil Court at Law No. 1 of Harris County
       Appellant Aderonke Aderemi has appealed from the trial court’s April 5, 2022 Final
Judgment in favor of appellee Massandra KV Vineyards Owner LLC, as Successor in
Interest to PAC. In the final judgment, the trial court ruled that appellee was entitled to
possession of the premises located at 21550 Provincial Blvd., Apt. No. 09-921, Katy, Texas
77450. The final judgment further provided that the “amount of the supersedeas bond
[was] . . . set at $12,840.00.” See TEX. R. APP. P. 24.2(a)(2)(A).
       The appellate record reflects that on April 6, 2022, appellant deposited cash in the
amount of $12,480.00 in the trial court’s registry, as payment of the supersedeas bond. On
June 28, 2022, Massandra filed a “Motion to Issue Writ of Possession” with the trial court.
After a hearing on July 12, 2022, the trial court granted Massandra’s motion to immediately
issue a writ of possession in favor of Massandra. On July 15, 2022, the trial court entered
an order granting Massandra’s motion, directing “the Harris County Clerk to issue a writ
of possession in conformity with the final judgment.”
        On July 15, 2022, appellant filed an “Emergency Petition for a Writ of Mandamus
on Trial Court’s Issuance of Immediate Writ of Possession After [Relator] Posted a
Supersedeas Cash Bond of $12,480.00 and Injunctive Relief on [Real Party in Interest,
Massandra KV Vineyards Owner LLC, as Successor in Interest to PAC’s] Constructive
Eviction.” The mandamus petition was docketed by the Clerk of this Court as appellate
case number 01-22-00525-CV. The mandamus petition requested that the Court issue a
writ of mandamus directing the trial court to “vacate and stay [its] order to execute an
immediate [w]rit of [p]ossession,” pending resolution of appellant’s direct appeal of the
final judgment. On July 15, 2022, the Court stayed enforcement of the writ of possession
pending resolution of the mandamus petition.
       On August 11, 2022, appellant filed an “Emergency Motion for Review on
[Appellant’s] Denied Motion to Recuse Judge Audrie Lawson-Evans from Appellant’s
Hearings Scheduled for [August 12, 2022, August 23, 2022] and Future
Pleadings/Motions.” The motion states that on July 25, 2022, appellant filed a motion to
recuse Judge Audrie Lawton-Evans, and on July 28, 2022, appellant filed an amended
motion to recuse Judge Lawton-Evans. On August 1, 2022, Judge Lawton-Evans entered
an order declining to voluntarily recuse from the underlying litigation and referred the
motion to recuse “to the Presiding Judge of the Eleventh Administrative Judicial Region
for assignment of a judge to hear the motion.” See TEX. R. CIV. P. 18a(f)(1)(B).
        Appellant’s motion requests that the Court grant his “[m]otion [f]or [r]eview to
[r]ecuse Judge Audrie Lawton[-]Evans from” conducting hearings on August 12th and
23rd, and any and all future motions or pleadings in the underlying litigation. Because
appellant’s motion to recuse Judge Lawton-Evans was filed after trial of the underlying
litigation, Texas Rule of Civil Procedure 18a permits Judge Lawton-Evans to continue
hearing matters pending review by the regional presiding judge. See TEX. R. CIV. P.
18a(f)(2)(B) (“If a motion is filed after evidence has been offered at trial, the respondent
judge may proceed, subject to stay by the regional presiding judge.”).
       Further, appellate review of an order denying a motion to recuse “may be reviewed
only for abuse of discretion on appeal from the final judgment.” See TEX. R. CIV. P.
18a(g)(1)(A). Accordingly, we deny appellant’s emergency motion for review of the
August 1, 2022 order on appellant’s motion to recuse Judge Lawton-Evans.
       It is so ORDERED.

Judge’s signature: April L. Farris
                   Acting individually

Date: August 15, 2022